
	

114 HR 2598 IH: Lucid Act of 2015
U.S. House of Representatives
2015-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2598
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2015
			Mr. Polis (for himself and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to establish requirements relating to marijuana-impaired
			 driving, to direct the Administrator of the National Highway Traffic
			 Safety Administration to issue comprehensive guidance on the best
			 practices to prevent marijuana-impaired driving, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Lucid Act of 2015. 2.Safety incentives to prevent operation of motor vehicles by intoxicated persons (a)In generalSection 163 of title 23, United States Code, is amended—
 (1)by redesignating subsection (f) as subsection (g); and (2)by inserting after subsection (e) the following:
					
 (f)Marijuana-Impaired drivingIn addition to the other requirements of this section, in the case of a State in which the possession or use of marijuana is legal under the laws of the State with or without medical justification, the State shall be eligible for a grant under subsection (b), and shall be exempt from withholding under subsection (e), for a fiscal year only if the State—
 (1)has in effect a law that prohibits an individual from driving or being in actual physical control of a motor vehicle while impaired by marijuana, as determined using measures established by the State; and
 (2)enforces that law using training and methods for determining cognitive or physical marijuana impairment..
 (b)ApplicabilityThe amendment made by subsection (a) shall apply to— (1)the earlier of—
 (A)the second fiscal year beginning after the date of enactment of this Act; and (B)the first fiscal year beginning after the 90th day following the date of publication of the report required under section 4(b); and
 (2)each fiscal year thereafter. 3.Minimum penalties for repeat offenders for driving while intoxicated or driving under the influence (a)In generalSection 164(a)(2) of title 23, United States Code, is amended to read as follows:
				
 (2)Driving while intoxicated; driving under the influenceThe terms driving while intoxicated and driving under the influence mean— (A)driving or being in actual physical control of a motor vehicle while having an alcohol concentration above the permitted limit, as established by each State; and
 (B)in the case of a State in which the possession or use of marijuana is legal under the laws of the State with or without medical justification, driving or being in actual physical control of a motor vehicle while impaired by marijuana as determined using measures established by the State, if the State has implemented such measures..
 (b)ApplicabilityThe amendments made by subsection (a) shall apply to fiscal years beginning after the date of enactment of this Act.
			4.Evaluation of measures to test for marijuana impairment
			(a)Study
 (1)In generalThe Administrator of the National Highway Traffic Safety Administration shall conduct scientific testing to determine—
 (A)the extent to which marijuana impairs an individual’s ability to drive a motor vehicle; (B)how the magnitude of such impairment varies among individuals depending on certain characteristics, including age, sex, body mass index, health status, and history of marijuana use;
 (C)whether or not it is possible to reliably determine whether and to what extent an individual is cognitively or physically impaired by marijuana solely by measuring the concentration of tetrahydrocannabinol (in this subsection referred to as THC) and derivatives in the individual’s bloodstream or saliva;
 (D)the most accurate methods for law enforcement officers to measure THC concentration in the body of an individual who is suspected of marijuana-impaired driving, including blood testing and oral fluid testing;
 (E)how the effectiveness of such testing methods is compromised if there is a delay between when an individual is pulled over on suspicion of impaired driving and when the individual is subjected to a physical test to determine the individual’s level of impairment; and
 (F)the most accurate field sobriety tests to determine the level of physical and cognitive impairment of drivers who have ingested marijuana.
 (2)Nature of studyThe testing described in paragraph (1) shall— (A)include—
 (i)laboratory experimentation that measures the impact of marijuana on the physical and cognitive performance areas involved in driving, such as reaction time, tracking, motor coordination, visual functions, divided attention, signal detection, concentration, and hazard perception; and
 (ii)experimentation on a driving course or driving simulator (or both) that measures the impact of marijuana on driving performance; and
 (B)be completed not later than 2 years after the date of enactment of this Act. (3)Availability of marijuana to NHTSA for research purposesNot later than 60 days after receiving a request for research-grade marijuana from the Administrator, the National Institute on Drug Abuse shall make marijuana available to the Administrator in an amount sufficient for the Administrator to carry out the requirements of this subsection. Such marijuana shall be as similar as practicable in THC concentration to marijuana typically sold at marijuana dispensaries in States in which the use of marijuana is legal with or without medical justification.
				(b)Report
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall issue a report that—
 (A)contains recommendations to States on how to prevent marijuana-impaired driving, including— (i)the most effective measures for determining marijuana impairment;
 (ii)the most effective methods for testing for marijuana impairment at the roadside, including an analysis of the affordability and feasibility of such testing for State and local law enforcement agencies; and
 (iii)strategies for addressing the dangers posed by drivers who are impaired simultaneously by marijuana and other substances such as alcohol and prescription opioid medications;
 (B)incorporates the results of other available cognitive, experimental, and epidemiological studies; and
 (C)summarizes any findings from the study conducted under subsection (a) that are available at the time of the report.
 (2)PublicationThe Administrator shall— (A)make the report described in paragraph (1) available without cost in an electronic, publicly accessible format;
 (B)publish updates to the report every 6 months to account for further findings derived from the study conducted under subsection (a) and other relevant cognitive, experimental, and epidemiological research; and
 (C)make all raw statistical data derived from the study conducted under subsection (a) available in an electronic, publicly accessible format, which shall be—
 (i)made available without charge, license, or registration requirement; (ii)capable of being searched and aggregated;
 (iii)permitted to be downloaded, including downloaded in bulk; and (iv)updated every 6 months until the study is completed and the entirety of the results of the study has been published.
						
